Citation Nr: 0402567	
Decision Date: 01/28/04    Archive Date: 02/05/04

DOCKET NO.  02-20 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of prostatectomy.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from November 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
residuals of a radical prostatectomy with impotence and 
assigned a 100 percent evaluation effective May 31, 2001, 
with an assignment of a 20 percent evaluation effective from 
June 20, 2001.


REMAND

The veteran contends that he has increased frequency, 
incontinence, and urine production.  However, the last VA 
examination in June 2003 did not indicate evidence on which 
to base the amounts of frequency/incontinence by the veteran.  
The examiner indicated that he did not perform voiding 
cystourethrograms at the facility.

Since there has not been a comprehensive VA examination to 
determine increased frequency, increased incontinence, and 
increased urine production.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA examination with the appropriate 
specialist to ascertain the nature and 
severity of his residuals of radical 
prostatectomy with impotence.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  The report of 
examination must include responses to 
each of the following items:

          A.  Does the veteran have 
voiding dysfunction requiring the wearing 
of absorbent materials which must be 
changed 2 to 4 times per day?

          B.  Does the veteran have 
voiding dysfunction requiring the use of 
an appliance or the wearing of absorbent 
materials which must be changed more than 
4 times per day?

          C.  Does the veteran have 
daytime voiding interval less than one 
hour, or; awakening to void five or more 
times per night?

2.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




